                 Case 20-10343-LSS              Doc 562       Filed 05/05/20         Page 1 of 8




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                              Chapter 11

BOY SCOUTS OF AMERICA AND                                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                    Jointly Administered
                                Debtors.


                                      CERTIFICATE OF SERVICE

                  I hereby certify that on May 4, 2020, the Second Supplemental Declaration of

James L. Patton, Jr. Pursuant to Federal Rule of Bankruptcy Procedure 2014(a) [D.I. 551], the

Declaration of the Future Claimants' Representative Pursuant to Large Case Fee Guidelines in

Support of Application for Order Authorizing Him to Retain and Employ Young Conaway

Stargatt & Taylor, LLP as of the Petition Date [D.I. 552], and the First Supplemental

Declaration of Edwin J. Harron Pursuant to Federal Rule of Bankruptcy Procedure 2014(a)

[D.I. 553] were caused to be served via first class mail unless otherwise indicated upon the

parties identified in the attached service list.

Dated: May 5, 2020                         YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                            /s/ Edwin J. Harron
                                           Edwin J. Harron (No. 3396)
                                           Rodney Square
                                           1000 North King Street
                                           Wilmington, Delaware 19801
                                           Telephone: (302) 571-6600
                                           Facsimile: (302) 571-1253
                                           Email: eharron@ycst.com

                                           Proposed Counsel to the Future Claimants’ Representative



1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.



26462745.1
                          Case 20-10343-LSS   Doc 562   Filed 05/05/20   Page 2 of 8



HAND DELIVERY
Derek C. Abbott, Andrew R. Remming,                     James F. Conlan, Thomas A. Labuda,
Joseph C. Barsalona II, Eric W. Moats,                  Michael C. Andolina, and Matthew E. Linder
and Paige N. Topper                                     Sidley Austin LLP
Morris, Nichols, Arsht & Tunnell LLP                    One South Dearborn Street
1201 North Market Street, 16th Floor                    Chicago, IL 60603
Wilmington, DE 19801

                                                        HAND DELIVERY
Jessica C. K. Boelter                                   Office of the United States Trustee
Sidley Austin LLP                                       Attn: David L. Buchbinder and Hannah M. McCollum
787 Seventh Avenue                                      844 King Street, Suite 2207
New York, NY 10019                                      Lockbox 35
                                                        Wilmington, DE 19801

Cassandra Burton
                                                        Paul W. Carey
Pension Benefit Guaranty Corporation
                                                        Mirick, O’Connell, DeMallie & Lougee, LLP
Office of the General Counsel
                                                        100 Front Street
1200 K Street, N.W.
                                                        Worcester, MA 01608
Washington, D.C. 20005-4026

                                                        Jeffrey E. Bjork
Kate P. Foley                                           Kimberly A. Posin
Mirick, O’Connell, DeMallie & Lougee, LLP               Nicholas J. Messana
1800 West Park Drive, Suite 400                         Latham & Watkins LLP
Westborough, MA 01581                                   355 South Grand Avenue, Suite 100
                                                        Los Angeles, CA 90071-1560

                                                        HAND DELIVERY
Adam J. Goldberg                                        Michael J. Merchant and Brett M. Haywood
Latham & Watkins LLP                                    Richards, Layton & Finger, P.A.
885 Third Avenue                                        One Rodney Square
New York, NY 10022-4834                                 920 North King Street
                                                        Wilmington, DE 19801

HAND DELIVERY
                                                        Bruce R. Ewing
Eric Lopez Schnabel
                                                        Eric Lopez Schnabel
Alessandra Glorioso
                                                        Dorsey & Whitney LLP
Dorsey & Whitney (Delaware) LLP
                                                        51 West 52nd Street
300 Delaware Avenue, Suite 1010
                                                        New York, NY 10019
Wilmington, DE 19801

HAND DELIVERY
Brett D. Fallon                                         Margaret M. Anderson
Brya M. Keilson                                         Fox Swibel Levin & Carroll LLP
Morris James LLP                                        200 W. Madison Street, Suite 3000
500 Delaware Avenue, Suite 1500                         Chicago, IL 60606
Wilmington, DE 19801
                          Case 20-10343-LSS   Doc 562   Filed 05/05/20    Page 3 of 8




Riley C. Walter                                         Jan T. Perkins
Wanger Jones Helsley, PC                                Baker Manock & Jensen, PC
265 E. River Park Circle, Suite 310                     5260 North Palm Avenue, Suite 421
Fresno, CA 93720                                        Fresno, CA 93704


                                                        Louis R. Strubeck, Jr.
Michael Marchese                                        Kristian W. Gluck
Sequoia Council of BoyScouts, Inc.                      Ryan E. Manns
6005 N. Tamera Avenue                                   Norton Rose Fulbright US LLP
Fresno, CA 93711                                        2200 Ross Avenue, Suite 3600
                                                        Dallas, TX 75201-7932

HAND DELIVERY
Matthew P. Ward                                         Synchrony Bank
Morgan L. Patterson                                     c/o PRA Receivables Management, LLC
Womble Bond Dickinson (US) LLP                          P.O. Box 41021
1313 North Market Street, Suite 1200                    Norfolk, VA 23541
Wilmington, DE 19801


John P. Dillman                                         Eric S. Goldstein
Linebarger Goggan Blair & Sampson, LLP                  Shipman & Goodwin LLP
P.O. Box 3064                                           One Constitution Plaza
Houston, TX 77253-3064                                  Hartford, CT 06103-1919


HAND DELIVERY
David M. Fournier                                       Harris B. Winsberg
Marcy J. McLaughlin Smith
                                                        Troutman Sanders LLP
Pepper Hamilton LLP
Hercules Plaza                                          600 Peachtree St. NE, Suite 3000
1313 Market Street, Suite 5100                          Atlanta, GA 30308
Wilmington, DE 19801


Matthew G. Roberts                                      Todd C. Jacobs
Troutman Sanders LLP                                    Bradley Riley Jacobs PC
600 Peachtree St. NE, Suite 3000                        320 W. Ohio Street, Suite 3W
Atlanta, GA 30308                                       Chicago, IL 60654



Jason P. Hood                                           Daniel W. Van Horn
Davies Hood PLLC                                        Butler Snow LLP
22 North Front Street, Suite 620                        P.O. Box 171443
Memphis, TN 38103-2100                                  Memphis, TN 38187-1443
                        Case 20-10343-LSS     Doc 562   Filed 05/05/20    Page 4 of 8




Craig T. Fessenden                                      Raeann Warner
Pension Benefit Guaranty Corporation                    Thomas C. Crumplar
Office of the General Counsel                           Jacobs & Crumplar, P.A.
1200 K Street, N.W.                                     750 Shipyard Drive, Suite 200
Washington, D.C. 20005-4026                             Wilmington, DE 19801


Thomas S. Neuberger
                                                        Elizabeth Weller
Stephen J. Neuberger
                                                        Linebarger Goggan Blair & Sampson, LLP
The Neuberger Firm
                                                        2777 N. Stemmons Freeway, Suite 1000
17 Harlech Drive
                                                        Dallas, TX 75207
Wilmington, DE 19807


                                                        Missouri Department of Revenue
Bruce W. Leaverton
                                                        Bankruptcy Unit
Karr Tuttle Campbell, P.S.
                                                        Attn: Steven A. Ginther
701 Fifth Avenue, Suite 3300
                                                        P.O. Box 475
Seattle, WA 98104
                                                        Jefferson City, MO 65105-0475


Richard J. Bernard                                      Victor Vilaplana
Foley & Lardner LLP                                     Foley & Lardner LLP
90 Park Avenue                                          3579 Valley Centre Drive, Suite 300
New York, NY 10016                                      San Diego, CA 92130


                                                        HAND DELIVERY
                                                        Patrick A. Jackson
John A. Vos
                                                        Kaitlin W. MacKenzie
1430 Lincoln Avenue
                                                        Faegre Drinker Biddle & Reath LLP
San Rafael, CA 94901
                                                        222 Delaware Avenue, Suite 1410
                                                        Wilmington, DE 19801

                                                        Deb Secrest
Jay Jaffe                                               Commonwealth of Pennsylvania
Faegre Drinker Biddle & Reath LLP                       Department of Labor and Industry
600 E. 96th Street, Suite 600                           Collections Support Unit
Indianapolis, IN 46240                                  651 Boas Street, Room 925
                                                        Harrisburg, PA 17121

HAND DELIVERY                                           HAND DELIVERY
Brian J. McLaughlin                                     Jeffrey R. Waxman
Rachel B. Mersky                                        Eric J. Monzo
Monzack Mersky McLaughlin and Browder, P.A.             Morris James LLP
1201 N. Orange Street, Suite 400                        500 Delaware Avenue, Suite 1500
Wilmington, DE 19801                                    Wilmington, DE 19801
                         Case 20-10343-LSS   Doc 562   Filed 05/05/20     Page 5 of 8




Angela Z. Miller
                                                       Abigail W. Williams
Phillips Lytle LLP
                                                       Shipman & Goodwin LLP
One Canalside
                                                       1875 K Street NW, Suite 600
125 Main Street
                                                       Washington, DC 20006-1251
Buffalo, NY 14203


Joshua D. Weinberg                                     Tara LeDay
Shipman & Goodwin LLP                                  McCreary, Veselka, Bragg & Allen, P.C.
1875 K Street NW, Suite 600                            P. O. Box 1269
Washington, DC 20006-1251                              Round Rock, TX 78680


HAND DELIVERY                                          Susan N.K. Gummow
Deirdre M. Richards                                    Igor Shleypak
Fineman Krekstein & Harris PC                          Foran Glennon Palandech Ponzi & Rudloff, P.C.
1300 N. King Street                                    222 N. LaSalle Sreet, Suite 1400
Wilmington, DE 19801                                   Chicago, IL 60614

                                                       Richard G. Mason
Craig Goldblatt                                        Douglas K. Mayer
Wilmer Cutler Pickering Hale and Dorr LLP              Joseph C. Celentino
1875 Pennsylvania Avenue, N.W.                         Wachtell, Lipton, Rosen & Katz
Washington, DC 20006                                   51 West 52nd Street
                                                       New York, NY 10019

Tad Thomas
                                                       Paul A. Fanning
Louis C. Schneider
                                                       Ward and Smith, P.A.
Thomas Law Offices, PLLC
                                                       P.O. Box 8088
9418 Norton Commons Blvd., Suite 200
                                                       Greenville, NC 27835-80
Louisville, KY 40059

                                                       HAND DELIVERY
Bradley L. Rice                                        Mark L. Desgrosseilliers
Nagel Rice LLP                                         Chipman, Brown, Cicero & Cole, LLP
103 Eisenhower Parkway                                 Hercules Plaza
Roseland, NJ 07068                                     1313 North Market Street, Suite 5400
                                                       Wilmington, DE 19801

                                                       Thomas Moers Mayer, Rachael Ringer,
Cindy L. Robinson
                                                       David E. Blabey, Jr., Jennifer R. Sharret,
Doug Mahoney
                                                       and Megan M. Wasson
Tremont Sheldon Robinson Mahoney P.C.
                                                       Kramer Levin Naftalis & Frankel LLP
64 Lyon Terrace
                                                       1177 Avenue of the Americas
Bridgeport, CT 06604
                                                       New York, NY 10036
                         Case 20-10343-LSS           Doc 562   Filed 05/05/20    Page 6 of 8



HAND DELIVERY
Kurt F. Gwynne                                                 Joseph H. Lemkin
Katelin A Morales                                              Stark & Stark, P.C.
Reed Smith LLP                                                 P.O. Box 5315
1201 N. Market Street, Suite 1500                              Princeton, NJ 08543
Wilmington, DE 19801

HAND DELIVERY
James I. Stang, Robert B. Orgel, James E. O’Neill,             Gerald D. Jowers, Jr.
John W. Lucas, and Ilan D. Scharf                              Janet, Janet & Scuggs, LLC
Pachulski Stang Ziehl & Jones LLP                              500 Taylor Street, Suite 301
919 N. Market Street, 17th Floor                               Columbia, SC 29201
Wilmington, DE 19801

HAND DELIVERY
Karen C. Bifferato                                             Michael P. Pompeo
Kelly M. Conlan                                                Faegre Drinker Biddle & Reath LLP
Connolly Gallagher LLP                                         1177 Avenue of the Americas, 41st Floor
1201 N. Market Street, 20th Floor                              New York, NY 10036-2714
Wilmington, DE 19801

HAND DELIVERY                                                  HAND DELIVERY
William P. Bowden                                              David M. Klauder
Ashby & Geddes, P.A.                                           Bielli & Klauder, LLC
500 Delaware Avenue, 8th Floor                                 1204 N. King Street
Wilmington, DE 19801                                           Wilmington, DE 19801

Michael T. Pfau
Jason P. Amala                                                 Alan C. Hochheiser
Vincent T. Nappo                                               Maurice Wutscher LLP
Pfau Cochran Vertetis Amala PLLC                               23611 Chagrin Blvd., Suite 207
403 Columbia Street, Suite 500                                 Beachwood, OH 44122
Seattle, WA 98104

Anne Andrews                                                   Anthony M. Saccullo
John C. Thornton                                               Mary E. Augustine
Andrews & Thornton                                             A.M. Saccullo Legal, LLC
4701 Von Karman Avenue, Suite 300                              27 Crimson King Drive
Newport Beach, CA 92660                                        Bear, DE 19701

                                                               Ryan S. Smethurst
Matthew S. Sorem                                               Margaret H. Warner
Nicolaides Fink Thorpe Michaelides Sullivan LLP                McDermott Will & Emery LLP
10 S. Wacker Drive, 21st Floor                                 The McDermott Building
Chicago, IL 60606                                              500 North Capitol Street, NW
                                                               Washington, DC 20001-1531
                        Case 20-10343-LSS       Doc 562   Filed 05/05/20    Page 7 of 8




David A. Lebowitz                                         Shawn M. Christianson
Kaufman Lieb Lebowitz & Frick LLP                         Buchalter, A Professional Corporation
10 East 40th Street, Suite 3307                           55 Second Street, 17th Floor
New York, NY 10016                                        San Francisco, CA 94105-3493


HAND DELIVERY
                                                          Tancred Schiavoni
Stamatios Stamoulis
                                                          O’Melveny & Myers LLP
Richard C. Weinblatt
                                                          Times Square Tower
Stamoulis & Weinblatt LLC
                                                          7 Times Square
800 N. West Street, Suite 800
                                                          New York, NY 10036-6537
Wilmington, DE 19801

HAND DELIVERY                                             Britton C. Lewis
Michael J. Joyce                                          Carruthers & Roth, P.A.
The Law Offices of Joyce, LLC                             235 N. Edgeworth Street
1225 King Street, Suite 800                               P.O. Box 540
Wilmington, DE 19801                                      Greensboro, NC 27401


Kevin Coughlin, Lorraine Armenti, Michael Hrinewski
                                                          Todd M. Brooks
Coughlin Duffy, LLP
                                                          Whiteford Taylor & Preston LLP
350 Mount Kemble Avenue
                                                          Seven Saint Paul Street, 15th Floor
P.O. Box 1917
                                                          Baltimore, MD 21202-1626
Morristown, NJ 0796

HAND DELIVERY                                             Christopher S. Murphy, Assistant Attorney General
Richard W. Riley                                          c/o Sherri K. Simpson, Paralegal
Whiteford Taylor & Preston LLC                            Attorney General’s Office
The Renaissance Centre                                    Bankruptcy & Collections Division
405 North King Street, Suite 500                          P.O. Box 12548
Wilmington, DE 19801                                      Austin, TX 78711-2548

                                                          Douglas R. Gooding
HAND DELIVERY
                                                          Jonathan D. Marshall
R. Karl Hill
                                                          Michael J. Foley, Jr.
Seitz, Van Ogtrop & Green, P.A.
                                                          Choate, Hall & Stewart LLP
222 Delaware Avenue, Suite 1500
                                                          Two International Place
Wilmington, DE 19801
                                                          Boston, MA 02110

Kim V. Marrkand
Nancy D. Adams                                            William E. Winfield
Laura Bange Stephens                                      Nelson Comis Kettle & Kinney LLP
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.       300 E. Esplanade Drive, Suite 1170
One Financial Center                                      Oxnard, CA 93036
Boston, MA 02111
                      Case 20-10343-LSS   Doc 562   Filed 05/05/20   Page 8 of 8



HAND DELIVERY
Richard A. Barkasy
Kristi J. Doughty
Schnader Harrison Segal & Lewis LLP
824 N. Market Street, Suite 800
Wilmington, DE 19801
